
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Hastings of
			 Florida (for himself, Ms. Brown of
			 Florida, Ms. Wasserman
			 Schultz, Mr. Deutch,
			 Ms. Wilson of Florida,
			 Mr. Diaz-Balart,
			 Mr. Buchanan,
			 Mr. Ross of Florida,
			 Mr. Posey, and
			 Mr. West) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commemorating the city of Fort Lauderdale,
		  Florida, on its 100th anniversary.
	
	
		Whereas the city of Fort Lauderdale, Florida, will
			 celebrate its Centennial Birthday in 2011 with events, educational programs,
			 and capital projects throughout the year;
		Whereas the city and its environs enjoy a long history and
			 rich cultural heritage beginning thousands of years ago with the Glades Culture
			 and Tequesta people;
		Whereas the modern history of the area began in the early
			 1800s, when the Seminole Indians began settling in what is now Broward County,
			 and were soon joined by White planters along the New River;
		Whereas the city is named for a fortification built by
			 Major William Lauderdale, who commanded a detachment of soldiers during the
			 Second Seminole War, from 1835–1842, and two more forts were subsequently built
			 bearing his name;
		Whereas the area of Fort Lauderdale began to grow in the
			 late 19th and early 20th centuries, as regional investments in rail, water, and
			 road transportation provided greater access and enabled the establishment of
			 trading posts and residential neighborhoods;
		Whereas the city of Fort Lauderdale was incorporated on
			 March 27, 1911, and became the seat of Broward County when the county was
			 created in 1915;
		Whereas the city began to grow into a resort town and
			 shipping port, and by World War II was a major military base, with a prominent
			 Naval Air Station whose pilots and submariners battled U-boats off the coast of
			 Florida;
		Whereas the postwar period saw decades of unprecedented
			 growth and opportunity, making Broward the second largest county in Florida,
			 and turning Fort Lauderdale into a major metropolitan area, commercial hub, and
			 tourist destination;
		Whereas the city has over 180,000 residents and over 10
			 million annual visitors;
		Whereas Fort Lauderdale is home to Port Everglades, the
			 Nation’s third busiest cruise port;
		Whereas the city is a major yachting center, with 42,000
			 resident yachts and over 100 marinas, and the annual Fort Lauderdale
			 International Boat Show is the third largest in the world; and
		Whereas the city’s pristine beaches, entertainment
			 centers, economic clout, transportation network, and livability make it an
			 ideal destination for visitors to and residents in Florida: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates the city of Fort Lauderdale
			 and its citizens on 100 years of cityhood; and
			(2)recognizes and appreciates the significant
			 economic and cultural impact of the city of Fort Lauderdale on the South
			 Florida region and the Nation as a whole.
			
